Citation Nr: 1610795	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an evaluation (rating) in excess of 10 percent for a torn lateral meniscus of the right knee (right knee disability). 

2. Entitlement to an evaluation (rating) in excess of 10 percent for residuals of a fracture of the left index finger (left finger disability).

REPRESENTATION

Appellant represented by:	Daniel C. Edmundson, Esq.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1979 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This matter was initially before the Board in June 2009, at which time the above issues were remanded.  This case has been properly returned to the Board for appellate consideration and the Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of the appeal, in November 2010, the Veteran was assigned a 100 percent rating for PTSD, effective April 2003, and a 10 percent rating for right knee instability, effective September 7, 2010.  Neither the Veteran nor his representative has appealed this rating, and these issues are not before the Board at this time.  


FINDINGS OF FACT

1. For the period on appeal, the Veteran's right knee disability has been manifested by a meniscal tear with episodes of locking, pain, and swelling. 

2. For the period on appeal, the Veteran's left finger disability has been manifested by symptoms of numbness and pain. 


CONCLUSIONS OF LAW

1. For the period on appeal, the criteria for an increased rating of 20 percent for a torn lateral meniscus of the right knee have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2. The criteria for a rating in excess of ten percent for residuals of a fracture of the left index finger have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in June 2009, in compliance with the Board's remand, that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and supporting lay statements.  The Veteran was also afforded VA compensation and pension examinations in August 2006, September 2010, and February 2011 to assist in determining the severity of the Veteran's disabilities.  The September 2010 and February 2011 examinations were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included a thorough objective examination.  As the file does not contain medical evidence or lay contentions indicating that the disability has worsened since the February 2011, the Board can proceed to the merits of the claim without ordering a new examination.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Disability Rating Laws and Regulations 

The Veteran filed for an increased rating (or evaluation) for his left finger and right knee disabilities on March 19, 2004, thus making the potential rating period for consideration on appeal extend from March 19, 2003.  See 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Right Knee Disability Analysis

The Veteran contends that he experiences daily knee pain, and has difficulty standing for long periods of time or walking more than two blocks.  He further contends that his service-connected disabilities, including his right knee disability, precluded him from fulfilling the responsibilities as an assistant at the morgue.  

The Veteran is currently rated at 10 percent under Diagnostic Code 5260-5010 for his right knee disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate Diagnostic Code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2). 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

The Veteran's VA treatment records for the period on appeal show consistent complaints of bilateral knee pain, knee buckling, and pain when standing for long periods or using the stairs.  The Veteran has also used a cane and knee braces throughout this period to treat his knee disability.  His VA records were devoid of diagnoses of ankylosis, genu recurvatum, and impairment of the tibia and fibula. 

The Veteran was afforded a VA examination in August 2006.  The physical examination results showed bilateral knee flexion, with pain at 60 degrees, and right knee crepitus. Repetitive motion testing produced increased pain and lack of endurance, but no other limiting factors. There was objective evidence of tenderness and guarding.  No ankylosis was found.  The examination report referenced an MRI, taken in 2002, that showed a medial meniscus tear and partial absence of the lateral meniscus, consistent with previous surgery. 

Several lay statements were submitted in August 2009 supporting the Veteran's claim.  A.Q.M. stated that he has known the Veteran since 1998 and that the Veteran often complained about his knee pain and has occasionally experienced knee buckling.  P.J. stated that he has known the Veteran since 2001 and has driven the Veteran home when walking is too painful for him due to his knee disability.  B.A. reported that the Veteran walks with a cane, constantly complains about his legs, cannot stand for long periods of time, and that B.A. has personally witnessed the Veteran's leg give out, causing him to lose his balance and stumble. 

The Veteran was afforded another VA examination in September 2010 in compliance with the Board's June 2009 remand directives.  The Veteran complained of sharp and achy pain, and experienced weakness, stiffness, buckling, lack of endurance, effusion, and clicking.  The Veteran denied dislocation and subluxation, but has experienced about two incidents of locking.  There was swelling, but no heat, redness, tenderness, or drainage.  Upon physical examination, there was no muscle atrophy, contusions, abrasions, or visible swelling.  The Veteran ambulated with an antalgic gait and a single axis cane.  The Veteran had a mildly positive patella ballottement test, negative Clarke's and McMurray's test, and moderate tenderness along the medial joint line with moderate joint crepitus.  An initial range of motion test showed that range of motion to 90 degrees with pain at the end of the range.  Motor strength was 4/5 for flexion and extension.  There was no additional functional loss after repetitive testing.  

The Veteran was afforded a third VA examination in February 2011, to which he presented wearing elastic supports on both knees.  His right knee symptoms included pain, weakness, stiffness, buckling, lack of endurance, effusion, and clicking, and he reported that his right knee locked on at least two separate occasions.  He further complained that his right knee swells intermittently, but there is no tenderness, redness, heat, or drainage.  The Veteran experiences flare-ups about three times per week, and each flare-up will last up to a day or overnight.  Precipitating factors included prolonged walking and taking the stairs.  The Veteran reported that his knee bends less during flare-ups.  

Upon physical examination, the examiner noted no obvious atrophy, contusions, abrasions, ecchymoses, or physical effusion, and that the Veteran ambulates with a cane and a slow antalgic gait.  The Veteran has a mildly positive patella ballottement test, negative Clarke's and McMurray's test, and moderate tenderness along the medial joint line.  There is moderate joint crepitus on active and passive range of motion.  An initial range of motion test showed that range of motion was restricted in the right knee, 0-90 degrees with pain at the end of the range.  There was no additional functional loss after repetitive testing.  The examiner diagnosed the Veteran with residuals of a right knee meniscal resection of the lateral meniscus with medial meniscus tear, mild lateral collateral ligament instability, and osteoarthritis.  He concluded that the Veteran's right knee disability at least as likely as not affects his ability to obtain and maintain gainful employment.  

In February 2011, two lay statements were submitted on behalf of the Veteran. J.S. stated that he has known the Veteran for over five years and witnessed the Veteran hold his right knee in pain many times.  The Veteran reportedly told J.S. that both of his knees give him problems and that the pain switches from both left and right knees.  H.B. stated that he has known the Veteran for over five years and, for the entire period of their relationship, the Veteran's knees have hurt him.  During one incident, H.B. witnessed the Veteran's knees give away, causing the Veteran to fall. 

Here, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5260 for limitation of flexion to 45 degrees.  Although the Veteran has been diagnosed with osteoarthritis, rated under Diagnostic Code 5003, separate ratings may not be assigned under Diagnostic Codes 5003 and 5260 as that would constitute pyramiding.  The highest available rating under Diagnostic Code 5003 for the Veteran is 10 percent because there is no x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.   Moreover, the medical and lay evidence show that the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5260.  The examination results consistently show flexion greater than 30 degrees, with pain not limiting flexion to 30 degrees or less, and the lay evidence does not contradict these results.  

The Board finds, however, that the Veteran is entitled to a rating of 20 percent under Diagnostic Code 5258.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The medical evidence shows that the Veteran has been diagnosed with a meniscal tear, and that his right knee disability has been manifested by pain, locking, and right knee swelling.   The Board thus finds that a 20 percent rating under Diagnostic Code 5258, the maximum schedular rating under this code, is warranted because it is more favorable to the Veteran and more accurately represents his disability.  Because Diagnostic Codes 5258 and 5260 are based on limited motion and knee pain, the Veteran is not entitled to a separate rating for both diagnostic codes.  Likewise and for the same reasons discussed above, the Veteran cannot be separately rated under Diagnostic Codes 5010 and 5258, because the criteria for both contemplate motion and pain.   Accordingly, the Veteran's rating under Diagnostic Codes 5260-5010 is discontinued.  This change does not amount to a reduction because the 10 percent rating was in effect for less than twenty years, and the rating for the Veteran's knee disability increases from 10 percent to 20 percent as a result of this decision.  Moreover, it does not affect his separate rating for right knee instability under Diagnostic Code 5257 because the VA General Counsel has determined that this does not constitute pyramiding.  See VAOPGCPREC 23-97, 9-98.  

Although applicable, the Veteran is not entitled to a separate rating under Diagnostic Code 5259, governing removal of cartilage, semilunar.  Diagnostic Codes 5258 and Diagnostic Code 5259 overlap with each other in symptoms of pain, effusion, and locking, and a separate rating for overlapping manifestations would constitute impermissible pyramiding.  Rating the Veteran under Diagnostic Code 5259, instead of Diagnostic Code 5258, would not be favorable to the Veteran as the maximum rating is ten percent.  Additionally, there is no evidence showing ankylosis, impairment of the tibia and fibula, limitation of extension, or genu recurvatum; thus, the Veteran is not entitled to a higher rating under Diagnostic Codes 5256, 5261, 5262, or 5263 respectively.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Motion limited by factors such as pain and weakness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 202.  A 20 percent rating under Diagnostic Code 5258 specifically rates for locking and pain.  To the extent that there was weakness, incoordination, or fatigability, such symptoms of been considered under the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the Veteran has been awarded a separate 10 percent rating for right knee instability; therefore, all related complaints are accounted for under the schedular rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently rated at 100 percent for his service-connected disabilities, and a total disability rating analysis would be moot.  

Left Finger Disability Analysis

The Veteran submitted a claim for an increased rating for his left finger disability in March 2004.  He contends that he has issues with numbness and circulation, particular when it is cold, and that his service-connected disabilities prevented him from fulfilling his professional duties.  It is noted that the Veteran's right hand is his dominant hand. 

The Veteran is rated under Diagnostic Codes 5299-5225.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Diagnostic Code 5299 conveys that the service-connected disability is not listed in the Schedule for Rating Disabilities.  Id.  Diagnostic Code 5225 awards a 10 percent maximum rating for unfavorable or favorable ankylosis of the index finger.  Diagnostic Code 5225, Note (1) requires considering whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The Veteran was afforded a VA examination for his left finger disability in September 2010.  The examiner noted that the Veteran does not take any medication for his left finger disability, and massages it when it bothers him.  His current symptoms includes irritating pain whenever he touches it or touches something, and decreased strength for holding things.  The examiner noted that the Veteran's last job was in 2004 as an assistant in the morgue, and the Veteran reported that his left finger disability affected his ability to perform his occupational duties.  Upon physical examination, no ankylosis was noted, and active range of motion was measured with a goniometer on three repetitions.  The left index finger PIP joint was 0-100 degrees without complaint of pain, the MCP joint was 0-90 degrees without pain, and the DIP joint was 0-45 degrees of a possible 70 degrees with complaint of pain throughout the range of motion.  The functional limitation was at 45 degrees of flexion.  There was no additional functional loss after repetition testing. 

Upon evaluation of the hand as a whole, the Veteran was able to make a full fist.  His hand grasp was 5/5, 3-jaw chuck was 5/5, but the pincer grasp was weak at 4/5.  There were no gaps between the tips of the fingers and the proximal transverse crease of the palm of the left hand, or any gaps between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There is decreased strength for pushing, pulling, and twisting while using the left index finger.  There was no obvious decrease in dexterity and no effect on the other fingers.  The examiner diagnosed the Veteran with residuals of left index distal phalanx fracture and fingernail avulsion, and concluded that the Veteran's left finger disability is at least as likely to affect his ability to work as a morgue assistant. 
 
In February 2011, F.S.S. submitted a lay statement on behalf of the Veteran, attesting to the Veteran's left finger disability.  F.S.S. stated that he has witnessed the Veteran holding his left index finger in pain, and that the Veteran told him his left finger hurts when he asked.  

The Veteran was afforded another VA examination in February 2011 by the same examiner who conducted the September 2010 examination.  The examiner noted the Veteran's relevant medical and occupational history, and that his left finger disability was not interfering with his ability to perform activities of daily living.  The examiner also noted that, in conjunction with the Veteran's other service-connected disabilities, his left finger disability did interfere with his job as an assistant in a morgue.  On inspection, there was a hyperpigmented streak in the nail but no other deformities were noted.  There was tenderness to touch around the distal phalanx area of the left finger.  There was no ankylosis of the joint.  

Upon evaluation of the hand as a whole, the Veteran was able to make a full fist.  His hand grasp was 5/5, 3-jaw chuck was 5/5, but the pincer grasp was 4/5.  There were no gaps found between the tip of the thumb and fingers of the left hand, between the tips of the fingers and the proximal transverse crease of the palm, or between the thumb pad and fingers in opposition.  The Veteran did experience decreased strength for pushing, pulling, and twisting with motions that involved the index finger, but the examiner concluded that he seemed to have normal dexterity overall and that the index finger did not directly affect the functioning of other fingers.  

The Veteran's range of motion was performed with a goniometer on three repetitions.  Active and passive range of motion were comparable, and the left finger PIP 0-100 degrees without pain.  The left MCP joint was 0-90 degrees without pain.  The DIP joint was 0-45 degrees out of a possible 70 degrees with pain throughout the range.  Functional limitation was to 45 degrees of flexion.  No additional function loss was noted after repetitive range of motion testing.  The examiner concluded that it is at least as likely as not that the index finger affects his ability to work as a morgue assistant because normal strength in pincer grasp would be required.  He further stated that the Veteran would be prevented from obtaining or maintaining any job that required the use of the left hand, including any profession that required keyboarding or lifting.

Here, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5225 for ankylosis of the index finger.  A 10 percent rating is the maximum schedular rating for a disability of the index finger, alone.  The Veteran would only achieve a higher rating under Diagnostic Codes 5216-5224 for ankylosis of multiple digits or the thumb, or Diagnostic Code 5228, for limitation of motion of the thumb.  The Veteran is, however, only service-connected for an injury to the index finger.  Accordingly, a 10 percent rating under Diagnostic Code 5225 is the highest available rating for the Veteran's left finger disability.  
 
The Board additionally considered whether evaluation as amputation or an additional evaluation for resulting limitation of motion of the other digits was warranted and found that it was not.   The VA examinations consistently found that the Veteran's the index finger did not directly affect the functioning of other fingers and that the overall dexterity was normal.  Although the Veteran's pincer grasp was affected, the Veteran had normal range of motion and was able to make a full fist.  Thus, the Veteran is not entitled to a higher rating for these reasons.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that no referral for extraschedular consideration is required.  Motion limited by factors such as pain and weakness is incorporated into the schedular rating criteria for the musculoskeletal system.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.   For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently rated at 100 percent for his service-connected disabilities, and a total disability rating analysis would be moot.  


ORDER

A 20 percent, but no higher, for a torn lateral meniscus of the right knee is granted.  

An evaluation in excess of 10 percent for residuals of a fracture of the left index finger is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


